Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, Jr., J.), rendered March 8, 2007, finding him to be a youthful offender upon his plea of guilty to robbery in the second degree and attempted robbery in the first degree, and sentencing him, as a youthful offender, to consecutive terms of imprisonment of V-k years to 4 years.
Ordered that the judgment is modified, on the law, to provide that the sentences shall run concurrently with each other; as so modified, the judgment is affirmed.
Having found the defendant to be a youthful offender, the Supreme Court was without authority to impose consecutive sentences with an aggregate total in excess of four years (see Penal Law § 60.02 [2]; § 70.00 [2], [3]; CPL 720.20 [1] [a]; People v Ralph W.C., 21 AD3d 904 [2005]; People v Richard P., 12 AD3d 382 [2004]; People v Lucci, 193 AD2d 623, 624 [1993]; People v Simmons, 188 AD2d 668 [1992]). Spolzino, J.P., Santucci, Angiolillo and Leventhal, JJ., concur.